Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LRAD Corporation San Diego, California We consent to the incorporation by reference in Registration Statements File No.333-144698 and File No.333-125454 on Form S-8 and File No.333-172552 on Form S-3 of LRAD Corporation of our report dated November 20, 2014, relating to our audits of the consolidated financial statements, which appears in this Annual Report on Form 10-K of LRAD Corporation for the year ended September30, 2014. /s/S
